The statute is — “ That any inhabitant of any town in .this state, may for the better support of himself or family, have liberty to remove with his family into any town in this state, and continue there without being liable to be removed; provided such person procure a certificate in.writing, under the hands of the civil authority and selectmen of the town from whence he removes, that he is a legal inhabitant in that town, and lodge the same with the clerk of the town to which he removes.”
Spencer’s being permitted to reside and dwell in said Ash-ford without lodging his certificate with the town clerk, more than a year; gained him a settlement in said town by com-morancy. The certificate from Tolland, at the time he removed to Lebanon, was of no effect to prevent his becoming an inhabitant there, for although it was true at the time when it was given, it was not true at the time when he removed to Lebanon.